Title: Franklin and William Bollan to Lord Dartmouth, 20 August 1773
From: Franklin, Benjamin,Bollan, William
To: Dartmouth, William Legge, Earl of


This letter to the American Secretary, and the one from Franklin alone on the following day, raise an interesting question about the agents’ timing. On the 20th they forwarded what had “this day come to our hands,” the letter to Dartmouth from the Massachusetts House and Council; on the 21st Franklin forwarded the petition from the House, “just received,” for the removal of Hutchinson and Oliver. Speaker Cushing had sent the first with his letter of June 30, and the second with that of June 25; did they in fact arrive in reverse order, or did the agents agree to present them in that order for reasons of their own? The letter was relatively conciliatory; the petition was a bombshell. When each was received is not clear, but there is good reason to suppose that the petition arrived first. If so, Franklin may have kept it for a time to see what developed, and then decided with Bollan that the letter gave them a diplomatic way to impress Dartmouth with their constituents’ good will before confronting him with the explosive petition.
 
My Lord,
S. hampton street, Covt. garden, Augt. 20th. 1773
The Letter herewith inclosed, from the Council and house of Representatives of the Massachusetts province to your Lordship, having this day come to our hands, we think it our duty to forward it without delay, and have the honour to be, with the greatest respect, Your Lordship’s most obedient, and most humble servants
W. BollanB Franklin
The rt. honble. the Earl of Dartmouth
 
Endorsed: Mr. Bollan 20 Aug. 1773
